      Case 3:21-cv-00005-KHJ-MTP Document 20 Filed 08/16/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


MARCUS A. WEAVER                                                         PLAINTIFF


v.                                        CIVIL ACTION NO. 3:21-CV-5-KHJ-MTP


WARDEN S.D. WITHERS                                                  RESPONDENT


            ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation [19] of

United States Magistrate Judge Michael T. Parker. That Report recommends that

this Court deny Marcus Weaver’s Petition for Writ of Habeas Corpus. Written

objections to the Report were due by August 11, 2021. The Report warned that

failure to file written objections to the findings and recommendations contained in it

by that date would bar further appeal in accordance with 28 U.S.C. § 636. Id.

      This Court, finding that there has been no submission of written objections

by any party, adopts the Report and Recommendation as the Order of this Court.

This case is therefore dismissed with prejudice. A separate Final Judgment will

issue this day.

      SO ORDERED, this the 16th day of August, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE
